ORDER

PER CURIAM.
Defendant Kenneth Cooper appeals the judgment entered upon his conviction by a jury of first degree murder, in violation of section 565.020 RSMo 1994, and armed criminal action, in violation of section 571.015 RSMo 1994. As a prior offender, section 558.016 RSMo 1994, defendant was sentenced by the trial court to concurrent life sentences.
Defendant raises two points on appeal, namely that the trial court erred in: (1) admitting evidence of his two prior arrests and (2) refusing his tendered instructions on *604the lesser included offenses of voluntary and involuntary manslaughter. We have examined the briefs and the record on appeal. An extended opinion reciting the detailed facts and restating the principles of law would serve no precedential or jurisprudential value. The judgment is affirmed in accordance with Rule 30.25(b).